Case 2:19-cv-07286-GW-JEM Document 28 Filed 04/17/20 Page 1 of 1 Page ID #:118



    1

    2
                                                                               JS-6
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11    MR. T,                                   Case No. CV 19-7286-GW-JEMx

   12                       Plaintiff,

   13          v.                                   ORDER TO DISMISS WITH
                                                    PREJUDICE
   14    LEAFLY HOLDINGS, INC., et al.,
   15                       Defendants.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20
        Each party will bear its own attorneys’ fees and expenses. The Court will retain
   21
        jurisdiction over this matter for purposes of interpreting and enforcing the parties’
   22
        confidential settlement agreement, if necessary.
   23
              IT IS SO ORDERED.
   24 Dated: April 17, 2020

   25
                                               _____                      ___
   26                                          HON. GEORGE H. WU,
   27                                          UNITED STATES DISTRICT JUDGE
   28
